Citation Nr: 0024022	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-01 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for service-connected 
status post carpometacarpal fusion with osteoarthritis of the 
right fifth finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which confirmed a noncompensable evaluation for 
the veteran's right hand disability.  

In a May 1998 statement, the veteran raised the issues of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and for individual unemployability due to 
service-connected disorders.  In correspondence dated in 
April 1999, the RO requested that the veteran supply 
additional information regarding his claim for PTSD.  No 
response has been obtained.  As it remains unclear as to 
whether the veteran wishes to pursue these claims and as they 
have not been properly developed or certified for appellate 
consideration, these issues are referred to the RO for such 
further action as is deemed appropriate.  


REMAND

Preliminary Matters

A veteran's assertion that the disability has worsened serves 
to render the claim for increase well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran has made such 
an assertion.  Accordingly, his claim is well grounded.

In April 1999, the RO was advised of a change in the 
veteran's address.

In a letter dated in June 1999, the veteran was ostensibly 
notified that he was being scheduled for a VA contract 
examination later that month.  That letter listed the 
veteran's former address.  The veteran failed to report for 
the VA contract examination.  In July 1999, the RO confirmed 
and continued the noncompensable rating for the service-
connected right fifth finger disorder.  In view of the fact 
that notice was not sent to the veteran's current address it 
does not appear that he was properly advised to report for 
the examination.

The veteran complains of the inability to use the right hand 
and of pain.  It is established Court doctrine that, in 
assigning a disability evaluation, the VA must consider the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1999).  

In the present case, the statement of the case from September 
1997 and the supplemental statements of the case in November 
1998 and July 1999, do not reflect that these regulations 
were actually reviewed in relation to the clinical findings.  

In light of the above considerations, this case is REMANDED 
to the RO for the following development:  

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

3.  Upon completion of the above, and 
association of any new evidence with the 
claims file, the RO should arrange for an 
appropriate examination in order to evaluate 
the severity of the veteran's right fifth 
finger disability.  The examiner should 
review the claims folder prior to the 
examination.  All indicated testing should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected right fifth finger disability.  The 
examiner should specifically report whether 
the veteran's disability is manifested by an 
inability to bring the tip of the fifth 
finger to within two inches of the transverse 
fold of the palm, whether there is limitation 
of motion of less than one inch in either 
direction, and whether there is ankylosis of 
any joint.  If ankylosis is found, the 
examiner should report the joints involved 
and whether the ankylosis causes the finger 
to be held extreme extension.  

In order that the veteran's disability 
can be evaluated under the provisions of 
38 C.F.R. §§ 4.40, 4.45, the examiner 
should determine whether the disability 
is manifested by weakened movement, 
excess fatigability, or incoordination.  
Such inquiry should not be limited to 
muscles or nerves.  These determinations 
should, if feasible, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

4.  Following the above, the RO should review 
the examination reports and assure that all 
requested information has been provided.  If 
not, the examinations should be returned as 
inadequate for rating purposes.  38 C.F.R. 
§ 4.2 (1999).  Thereafter, the case should be 
reviewed by the RO.  Consideration should be 
accorded to whether 38 C.F.R. §§ 4.40, 4.45 
apply, and if so, whether those regulations 
provide a basis for any change in the award 
of compensation benefits.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


